I N      T H E      C O U R T O F A P P E A L S
                                                                     A T K N O X V I L L E
                                                                                                                              FILED
                                                                                                                                  August 18, 1998

                                                                                                                        Cecil Crowson, Jr.
D O R O T H Y       B A L E S                                                         )       H A M B L E N C O U N T Appellate C ourt Clerk
                                                                                                                        Y
                                                                                      )       0 3 A 0 1 - 9 7 1 0 - C H - 0 0 4 9 6
P. l a i n t i f f - A p p e l l a n t                                     )
                                                                                      )
                                                                                      )
            v .                                                                       )       H O N . T H O M A S           R .     F R I E R S O N ,         I I ,
                                                                                      )       C H A N C E L L O R
                                                                                      )
R E N E E B A L E S S N Y D E R ,                                                     )
D O N N A B A L E S S T E P P , a n d                                                 )
A N T H O N Y B A L E S                                                               )
                                                                                      )
            D e f e n d a n t s - A p p e l l e e s                                   )       A F F I R M E D     A N D       R E M A N D E D




J I M   W .       S T A M B A U G H       O F     M O R R I S T O W N             F O R       A P P E L L A N T

R . D A V I D B E N N E R             O F       K N O X V I L L E           F O R         R E N E E   B A L E S       S N Y D E R         a n d     D O N N A
B A L E S S T E P P

K E L L E Y       H I N S L E Y     O F     M O R R I S T O W N             F O R         A N T H O N Y   B A L E S




                                                               O      P     I     N       I   O   N




                                                                                                                            G o d d a r d ,         P . J .




                        T h i s     i s     a     s u i t      b y        P l a i n t i f f - A p p e l l a n t               D o r o t h y         B a l e s

a g a i n s t       D e f e n d a n t s - A p p e l l e e s                 R e n e e         B a l e s   S n y d e r ,           D o n n a       B a l e s

S t e p p     a n d     A n t h o n y       B a l e s .             M s .       S n y d e r       a n d   M s .       S t e p p       a r e       h e r   s t e p -

c h i l d r e n ,       b e i n g     t h e       d a u g h t e r s             b y       a   p r i o r   m a r r i a g e           o f     h e r     d e c e a s e d

h u s b a n d ,       D o n n i e     B a l e s .            A n t h o n y            B a l e s ,     w h o     i s     a     m i n o r       1 4     y e a r s
o l d     a n d     i s     r e p r e s e n t e d                 b y      a     g u a r d i a n         a d     l i t e m ,     i s     t h e       s o n   o f

D o n n i e       B a l e s       a n d        D o r o t h y            B a l e s .



                          T h e     a m e n d e d             c o m p l a i n t            s e e k s       t o     s e t     a s i d e       a     q u i t c l a i m

d e e d     c o n v e y i n g           t w o       l o t s          t o       t h e     D e f e n d a n t s ,         a l l e g i n g           t h e
                                                                                                                                 1
c o n v e y a n c e         w a s       i n      v i o l a t i o n               o f     T . C . A .       3 1 - 1 - 1 0 5 .



                          T h e     p a r t i e s             f o r        t h e       m o s t       p a r t     s t i p u l a t e d         b e f o r e     t h e

C h a n c e l l o r         t h e       f a c t s           t h e y        c o n t e n d         w e r e       n e c e s s a r y       t o       d e t e r m i n e     t h e

i s s u e s       r a i s e d ,         w h i c h           a r e       s e t      o u t       i n     t h e     D e f e n d a n t s '           b r i e f   a s

f o l l o w s :



                      1 )               T h e w         a   r r a n t      y d e e d d a t e             d A p r i l 2 1 , 1 9 6 7
            c o n v e y i n g           a p o r         t   i o n o        f t h e p r o p e             r t y i n v o l v e d i n t h i s
            c a s e t o D o             n n i e         B   a l e s        a n d h i s t h e             n w i f e M a r g i e B a l e s ,                   a
            c o p y o f w h             i c h w         a   s m a d        e a n e x h i b i             t .

                      2     )           T h e w         a   r r a n t y d e e d                d a t e d O c t o b e r 2 1 , 1 9 7 1
            c o n v e y     i n g       a p o r         t   i o n o f t h e p                  r o p e r t y i n v o l v e d i n t h i s
            c a s e t       o D o       n n i e         B   a l e s a n d t h e                n w i f e M a r g i e B a l e s , a c o p y
            o f w h i       c h w       a s m a         d   e a n e x h i b i t                .

                          3 )           M a r g i e           B a l e s          d i e d       i n     1 9 7 8 .

                      4 )             D o n n i e B a l e s                      m a r r i e d         D o r o t h y       B a l e s     o n
            D e c e m b e r         2 0 , 1 9 8 0 .

                        5 )             R e n e e B a l e s S n y d e r a n d D o n n a B a l e s S t e p p a r e
            t h e     a d u l t         d a u g h t e r s o f D o n n i e B a l e s a n d M a r g i e B a l e s .

                      6 )               A n t h o n y B a l e s i s t h e m i n o r s o n o f                                          D o n n i e
            B a l e s a n d             D o r o t h y B a l e s .   H e i s r e p r e s e n t e d                                      i n t h i s
            m a t t e r b y             g u a r d i a n a d l i t e m K e l l e y H i n s l e y .

                      7 )     O n J a n u a r y 3 0 , 1 9 9 5 , D o n n i e B a l e s                                                  e x e c u t e d a
            q u i t c l a i m d e e d t o R e n e e S n y d e r , D o n n a S t e p p                                                  a n d A n t h o n y
            B a l e s , a c o p y o f w h i c h w a s m a d e a n e x h i b i t .


            1
                      3 1 - 1 -     1   0   5 .     F   r a u d      u l e n t c o n v e y a n c e t o d e f e a t s h a r e v o i d a b l e . - - a n y
c o n v e y a n c e s m a d e       f   r   a u d u l   e n t l     y t o c h i l d r e n o r o t h e r s , w i t h a n i n t e n t t o d e f e a t
t h e s u r v i v i n g s p o       u   s   e o f       h i s       d i s t r i b u t i v e o r e l e c t i v e s h a r e , i s v o i d a b l e a t t h e
e l e c t i o n o f t h e s         u   r   v i v i n   g s p       o u s e .

                                                                                           2
                  8 )       O n J a n u a r y 3 0 ,                               1 9 9 5 , D o n n i e B a l e s m a d e h i s
          l a s t w i l l a n d t e s t a m e n t ,                               a c o p y o f w h i c h w a s f i l e d a s
          a n e x h i b i t .

                    9 )     D o n n i e                    B a l e s a n d D o r o t h y B a l e s l i v e d i n a
          h o u s e l o c a t e d o n                      t h e s u b j e c t p r o p e r t y t h r o u g h o u t t h e i r
          m a r r i a g e .

                          T h e g u a r d i a n a d l i t e m , K e l l e y H i n s l e y , a n n o u n c e d
          a n         a d d i t i o n a l s t i p u l a t i o n t o t h e c o u r t a s f o l l o w s :

                          1 0 )     A n t h o n y B a l e s , a g e                          1 4 ,      i s       i n         t h e     c u s t o d y         o f
          h i s         m o t h e r , D o r o t h y B a l e s .

                    1 1 )   A n t h o n y B a l e s r e s i d e s w i t h h i s m o t h e r ,
          D o r o t h y B a l e s , i n t h e h o u s e o n t h e p r o p e r t y t h a t                                                               i s     t h e
          s u b j e c t o f t h i s s u i t .

                          A d   d i   t i   o n a l l   y ,     t h   e     P   r o b a t e       C   o u r t       f i l e         w a s     m a d     e
          a   v   a   i l a b   l e     t   o t h e       j   u d g   e     f   o r h i s         e   x a m i n     a t i o       n f o     r t h       e
          p   u   r   p o s e     o   f     d e m o n   s t   r a t   i n   g     t h a t t       h   e P l a       i n t i       f f ,     D o r o     t h y
          B   a   l   e s h     a d     n   o t f i     l e   d a       p   e   t i t i o n       f   o r a n         e l e       c t i v   e s h       a r e i n
          t   h   e     p r o   b a   t e     c o u r   t ,     a n   d     t   h e c o u r       t     f o u n     d t h         a t n     o t i       m e l y
          e   l   e   c t i o   n     h a   d b e e     n     m a d   e .



                          A t     l e a s t       t h r e e       T e n n e s s e e             c a s e s         h a v e         a d d r e s s e d           t h e

c o n s i d e r a t i o n s             w h i c h       s h o u l d         b e     g i v e n         i n     a p p l y i n g             t h e       p r o v i s i o n s

o f   T . C . A .         3 1 - 1 - 1 0 5 .             T h e y       a r e       c o m p i l e d           i n     t h e         c a s e       o f     F i n l e y       v .

F i n l e y ,         7 2 6     S . W . 2 d       9 2 3       ( T e n n . A p p . 1 9 8 6 ) .                     W e         n o w     s e t     o u t       t h e s e

c o n s i d e r a t i o n s ,               a l o n g      w i t h      t h e       p r o o f         i n     t h e           r e c o r d       t o u c h i n g         e a c h :



1 .       W h e t h e r           t h e       t r a n s f e r         w a s       m a d e       w i t h       o r         w i t h o u t         c o n s i d e r a t i o n .

          T h e         q u i t c l a i m         d e e d s       r e c i t e           c o n s i d e r a t i o n                 w a s     $ 1 . 0 0         c a s h     i n

h a n d   p a i d .




2 .       T h e         s i z e       o f     t h e       t r a n s f e r         i n       r e l a t i o n             t o     t h e     h u s b a n d ' s           t o t a l

e s t a t e .

                                                                                        3
            T h e r e           i s     n o     e v i d e n c e             a s       t o     t h i s     p o i n t         i n     t h e         r e c o r d .



3 .         T h e         t i m e       b e t w e e n           t h e       t r a n s f e r           a n d     t h e       h u s b a n d ' s             d e a t h .

            T h e         t r a n s f e r           w a s      m a d e          o n     J a n u a r y         3 0 ,       1 9 9 5 ,         a n d       M r .     B a l e s
                                                                            2
d i e d     o n         D e c e m b e r         2 0 ,       1 9 9 5 .



4 .         R e l a t i o n s               w h i c h       e x i s t e d             b e t w e e n       t h e         h u s b a n d           a n d     t h e     w i f e      a t

t h e     t i m e         o f       t h e     t r a n s f e r .

                T h e r e       i s     n o     e v i d e n c e             a s       t o     t h i s     p o i n t         i n     t h e         r e c o r d .



5 .             T h e     s o u r c e         f r o m         w h i c h         t h e       p r o p e r t y           c a m e .

                            T h e       p r o p e r t y             c a m e       t o       M r .     B a l e s         a n d     h i s         f i r s t       w i f e     f r o m

t h i r d         p a r t i e s ,           a n d     M r .         B a l e s         a c q u i r e d         t h e       e n t i r e           i n t e r e s t       a s

s u r v i v i n g           t e n a n t         b y       t h e       e n t i r e t y .



6 .             W h e t h e r         t h e     t r a n s f e r             w a s       i l l u s o r y .

                T h e r e       i s     n o     e v i d e n c e             a s       t o     t h i s     p o i n t         i n     t h e         r e c o r d .



7 .             W h e t h e r         t h e     w i f e           w a s     a d e q u a t e l y           p r o v i d e d               f o r     i n     t h e     w i l l .

                T h e     D e f e n d a n t s             w e r e         t h e       b e n e f i c i a r i e s             o f     M r .         B a l e s '       w i l l .



                            A l t h o u g h           a     c o p y         o f       t h e       p r o b a t e         f i l e     w a s         i n     t h e

p o s s e s s i o n             o f     c o u n s e l          f o r        D e f e n d a n t s           S n y d e r           a n d       S t e p p       a n d     m a d e

a v a i l a b l e           t o       t h e     C o u r t           a n d       i s     r e f e r r e d         t o       i n     t h e         C h a n c e l l o r ' s




            2
                      A l t h o u g h t h i s d a t e i s n o t                               s t i p u l a t e d , i t i s a f i n d i n g o f f a c t                         b y
t h e C h a n c e l l o r , w h i c h a p p a r e n t l y c a m e                             f r o m t h e p r o b a t e f i l e h e r e i n a f t e r
m e n t i o n e d .

                                                                                              4
m e m o r a n d u m             o p i n i o n ,         i t       w a s           n o t         f i l e d           a s     a n       e x h i b i t             a n d ,

c o n s e q u e n t l y ,               i s     n o t       a     p a r t             o f       t h e         r e c o r d .



                            A s       a l r e a d y         n o t e d ,               t h e         C h a n c e l l o r               c o n c l u d e d                 i n       l i g h t   o f

t h e   s t i p u l a t i o n s                 a n d       t h e         d i c t a t e s                 o f       F i n l e y ,             t h a t         t h e         P l a i n t i f f

h a d   n o t         o f f e r e d           s u f f i c i e n t                 p r o o f             t o     s e t       a s i d e             t h e       d e e d           a n d

d i s m i s s e d           h e r       c o m p l a i n t .                   I n         d o i n g           s o     h e       e m p l o y e d               t h e         f o l l o w i n g

l a n g u a g e :



                            P l   a i   n t i   f f     n e x t           a   r   g   u   e s     t h a t           M r .       B   a l   e   s   '   c o     n v e y a n c e
          t   o       h   i s     c h   i l d   r e   n w a s             m   a   d   e     f   r a u d u l         e n t l     y     a   n   d     w i t     h a n
          i   n   t   e   n t     t o     d e   f e   a t P l         a   i   n   t   i   f f   ' s e l e           c t i v     e     s   h   a   r e a       s
          s   u   r   v   i v i   n g     s p   o u   s e .           C   o   n   s   e   q u   e n t l y ,           P l a     i   n t   i   f   f a r       g u e s t h a t
          s   a   i   d     c o   n v   e y a   n c   e i s           v   o   i   d   a   b l   e   a t h           e r e       l   e c   t   i   o n ,       T . C . A . 3 1 -
          1   -   1   0   5 .       S   e v e   r a   l f a c         t   o   r   s       m u   s t b e             c o n s     i   d e   r   e   d i n
          d   e   t   e   r m i   n i   n g     w h   e t h e r           o   n   e       s p   o u s e i           n t e n     d   s     t   o     p r a     c t i     c   e     a
          f   r   a   u   d u     p o   n t     h e     s u r v       i   v   i   n g       s   p o u s e           s o a       s     t   o       d e f e     a t       a   n
          e   l   e   c   t i v   e     s h a   r e   , S h e         r   r   i   l l       v   .   M a l l         i c o t     e   ,     4   1   7 S .       W . 2     d     7   9 8
          (   1   9   6   7 ) .         C o u   r t   s , h o         w   e   v   e r     ,     d o n o t             m e c     h   a n   i   c   a l l y       l i     s   t     t h e
          f   a   c   t   o r s     f   a v o   r a   b l e t         o       o   n e       p   a r t y a           n d t       h   o s   e       f a v o     r a b     l   e     t o
          a   n   o   t   h e r     a   n d     s i   m p l y         a d     d     u     p     t h e t o           t a l       i   n     o   r   d e r       t o       b   a s   e a
          j   u   d   g   m e n   t .       I   n s   t e a d ,         C     o   u r     t s     m u s t           c o n s     i   d e   r       t h e       w e i     g   h t     a n d
          s   i   g   n   i f i   c a   n c e     t   o b e           g i     v   e n       t   o e a c h             f a c     t   o r     u     n d e r       t h     e     f   a c t s
          o   f       e   a c h     p   a r t   i c   u l a r         c a     s   e ,       F   i n l e y           v . F       i   n l   e y     , 7 2       6 S       .   W .   2 d
          9   2   3       ( 1 9   8 6   ) .

                            I n     t h e       c a s e         s u   b   j u d i           c e     ,     P l a i     n t i     f f     h a s           f a i   l   e   d       t o
          c   a   r   r y     h   e r b       u r d e n         o f     p r o o f             s     o     a s t       o   e     s t   a b l i         s h t     h   a   t       t h e
          t   r   a   n s   f e   r f r       o m M r       .     B   a l e s t             o       h   i s c h       i l d     r e   n w a           s m a     d   e
          f   r   a   u d   u l   e n t l     y w i t       h     t   h e i n t             e n     t     t o d       e f e     a t     t h e           P l a   i   n   t i f f o f
          h   e   r     e   l e   c t i v     e s h a       r   e .       F u r t           h e     r   , P l a       i n t     i f   f h a           s f a     i   l   e d t o
          f   i   l   e     h e   r p e       t i t i o     n     f   o r e l e             c t     i   v e s h       a r e       w   i t h i         n t h     e       t i m e
          l   i   m   i t   a t   i o n s       e s t a     b   l i   s h e d b             y       T   . C . A .       3 1     - 4   - 1 0 2         .
          A   c   c   o r   d i   n g l y     , s a i       d     t   r a n s f e           r       w   i l l n       o t       b e     s e t           a s i   d e         o n
          t   h   i   s     b a   s i s .



                            W e       a l s o       n o t e ,         w h i c h             w e         t h i n k         i s       p a r t i c u l a r l y

s i g n i f i c a n t ,               t h e r e       i s       n o       p r o o f             a s       t o       t h e       v a l u e             o f     M r .         B a l e s '

e s t a t e       a t       t h e       t i m e       o f       h i s         d e a t h .                 I t       m i g h t         v e r y           w e l l         h a v e

a m o u n t e d           t o     a     s u b s t a n t i a l                 s u m         f r o m           w h i c h ,           i f       n o t         o t h e r w i s e

                                                                                                    5
b a r r e d ,       M s .     B a l e s         c o u l d     s e e k     a n   e l e c t i v e       s h a r e       n o t w i t h s t a n d i n g

t h e   f a c t       t h a t       s h e       w a s   n o t     a     d e v i s e e     o r     l e g a t e e       u n d e r     h i s     w i l l .



                        I n     l i g h t         o f   t h e     f o r e g o i n g ,       w e     c o n c l u d e       t h a t     t h e

C h a n c e l l o r         w a s     c o r r e c t         i n   h i s     c o n c l u s i o n       o f     l a w     a n d     t h a t     h i s

j u d g m e n t       s h o u l d         b e     a f f i r m e d .



                        F o r       t h e       f o r e g o i n g       r e a s o n s     t h e     j u d g m e n t       o f     t h e     T r i a l

C o u r t     i s     a f f i r m e d           a n d   t h e     c a u s e     r e m a n d e d       f o r     c o l l e c t i o n         o f   c o s t s

b e l o w .         C o s t s       o f     a p p e a l       a r e     a d j u d g e d     a g a i n s t       t h e     P l a i n t i f f       a n d

h e r   s u r e t y .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                6